Case 2:20-cv-11449-JVS-JPR Document 9 Filed 02/18/21 Page 1 of 1 Page ID #:66



                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES--GENERAL

Case No. CV 20-11449-JVS (JPR)                     Date: February 18, 2021
Title: Todd M. Durham v. City of Long Beach et al.
============================================================
DOCKET ENTRY: Order to Show Cause
===========================================================
PRESENT: HON. JEAN P. ROSENBLUTH, U.S. MAGISTRATE JUDGE
                           Bea Martinez                                n/a
                           Deputy Clerk                             Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                     ATTORNEYS PRESENT FOR DEFENDANT:
      None Present                                          None Present
PROCEEDINGS: (IN CHAMBERS)

       On January 15, 2021, Defendant City of Long Beach moved to dismiss Plaintiff’s
civil-rights Complaint for failure to state a claim. On January 19, the Court issued a
briefing schedule, requiring Plaintiff to oppose the motion by no later than February 9.
To date he has not done so nor requested an extension of time.

       Plaintiff is ORDERED to show cause in writing why this lawsuit should not be
dismissed for failure to prosecute and/or the reasons stated in the motion to dismiss. No
later than 14 days from the date of this order, he must either show cause or file his
opposition to the motion; if he does the latter, the OSC will automatically be discharged.
He is warned that if he does neither, his lawsuit will likely be dismissed.




MINUTES FORM 11                                            Initials of Deputy Clerk: bm
CIVIL-GEN
